Citation Nr: 0604876	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  99-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent from June 17, 1981, through August 4, 1991, for right 
femoral head avascular necrosis with post-traumatic arthritis 
of the hip and leg shortening.  

2.  Entitlement to an initial evaluation in excess of 30 
percent from August 5, 1991, through June 3, 1993, for right 
femoral head avascular necrosis with post-traumatic arthritis 
of the hip and leg shortening.  

3.  Entitlement to an initial evaluation in excess of 60 
percent from June 4, 1993, through December 7, 1995, for 
right femoral head avascular necrosis with post-traumatic 
arthritis of the hip and leg shortening.  

4.  Entitlement to an initial evaluation in excess of 70 
percent from December 8, 1995, for right femoral head 
avascular necrosis with post-traumatic arthritis of the hip 
and leg shortening.  

5.  Whether the bilateral factor was appropriately considered 
in the November 1998, March 1999 and July 1999 rating 
decisions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1978 until June 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Chicago, Illinois.

A September 2004 statement from the veteran is construed as 
raising claims of entitlement to an earlier effective date 
for a grant of service connection for cervical spine 
arthritis, for an increased rating for left hip post-
traumatic osteoarthritis with limitation of flexion, and for 
an increased rating for left tibio/talar joint 
osteoarthritis.  Such earlier effective date claims have not 
yet been adjudicated by the RO.  Therefore, the Board refers 
those issues back to the RO for appropriate action.  

It is further noted that the veteran's claims file was lost 
during the appeal process.  The folder was partially 
reconstructed, but the original file remains unlocated.  
In any event, the evidence of record is sufficient to enable 
adjudication of the veteran's claims.  


FINDINGS OF FACT

1.  From June 17, 1981, through August 4, 1991, the veteran's 
right femoral head avascular necrosis with post-traumatic 
arthritis of the hip and leg shortening is productive of no 
more than moderate hip disability, taking into account 
additional functional impairment due to factors such as pain 
and weakness.

2.  From August 5, 1991, through June 3, 1993, the veteran's 
right femoral head avascular necrosis with post-traumatic 
arthritis of the hip and leg shortening is productive of 
marked hip disability, taking into account additional 
functional impairment due to factors such as pain and 
weakness.

3.  From June 4, 1993, through December 7, 1995, the 
veteran's right femoral head avascular necrosis with post-
traumatic arthritis of the hip and leg shortening is 
manifested by complaints of pain and difficulty with walking 
and climbing or descending stairs; objectively, he walked 
with an antalgic gait and had limited range of motion, with 
findings of little to no hip rotation. 

4.  From December 8, 1995, the veteran's right femoral head 
avascular necrosis with post-traumatic arthritis of the hip 
and leg shortening is manifested by complaints of severe pain 
with difficulty rising from a seated position and climbing 
stairs; objectively, his gait was severely antalgic and he 
had severe ankylosis with zero degrees of abduction and 
rotation.  

5.  The bilateral factor was appropriately applied in the 
rating decisions dated in November 1998, March 1999 and July 
1999.


CONCLUSIONS OF LAW

1.  From June 17, 1981, through August 4, 1991, the criteria 
for entitlement to an initial evaluation in excess of 20 
percent for the veteran's right femoral head avascular 
necrosis with post-traumatic arthritis of the hip and leg 
shortening have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5255-5250 (2005).

2.  From August 5, 1991, through June 3, 1993, the criteria 
for entitlement to an initial evaluation in excess of 30 
percent for the veteran's right femoral head avascular 
necrosis with post-traumatic arthritis of the hip and leg 
shortening have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5255-5250 (2005).

3.  From June 4, 1993, through December 7, 1995, the criteria 
for entitlement to an initial evaluation in excess of 60 
percent for the veteran's right femoral head avascular 
necrosis with post-traumatic arthritis of the hip and leg 
shortening have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5255-5250 (2005).

4.  From December 8, 1995, the criteria for entitlement to an 
initial evaluation in excess of 70 percent for the veteran's 
right femoral head avascular necrosis with post-traumatic 
arthritis of the hip and leg shortening have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5255-5250 (2005).

5.  The bilateral factor was appropriately considered in 
November 1998, March 1999 and July 1999 rating decisions.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.25, 4.26 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The facts are not in dispute, and the law is dispositive of 
the issue of whether the bilateral factor was appropriately 
considered in the November 1998, March 1999 and July 1999 
rating decisions.  As such, VA's duties to notify and assist 
under VCAA are not applicable.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

VAOPGCPREC 8-2003 applies to the veteran's IR claims.  Thus, 
as long as adequate notice was provided as to the underlying 
service connection claim, then no further notice is required 
as to the "downstream issue" increased rating claims.  
However, in the present case there is no indication that the 
veteran received appropriate notice as to the underlying 
service connection claim.  As such, the Board must consider 
the adequacy of notice as to the increased rating issues as 
in any other case.  

In the present case, VA satisfied its duty to notify by means 
of an August 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, an April 2005 Supplemental 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

As previously noted, the veteran's original claims folder is 
missing and has been partially reconstructed.  Nevertheless, 
the reconstructed file contains photocopies of the veteran's 
service medical records.  Also associated with the 
reconstructed folder are reports of VA and private post 
service treatment and examination.  Additionally, the 
veteran's statements in support of his appeal are affiliated 
with the claims folder.  The Board has carefully reviewed 
such  statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding available evidence with 
respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Bilateral factor

As set forth under 38 C.F.R. § 4.26, when a partial 
disability results from disease or injury of both arms, or of 
both legs, or of paired skeletal muscles, the ratings for the 
disabilities of the right and left sides will be combined as 
usual, and 10 percent of this value will be added (i.e., not 
combined) before proceeding with further combinations, or 
converting to degree of disability.  The bilateral factor 
will be applied to such bilateral disabilities before other 
combinations are carried out and the rating for such 
disabilities including the bilateral factor will be treated 
as one disability for the purpose of arranging in order of 
severity and for all further combinations.  

As clarified in 38 C.F.R. § 4.26(a), the use of the terms 
"arms" and "legs" is not intended to distinguish between 
the arm, forearm and hand, or the thigh, leg and foot, but 
relates to the upper extremities and lower extremities as a 
whole.  

It is further provided under 38 C.F.R. § 4.26(b) that the 
correct procedure when applying the bilateral factor to 
disabilities affecting both upper extremities and both lower 
extremities is to combine the ratings of the disabilities 
affecting the 4 extremities in the order of their individual 
severity and apply the bilateral factor by adding, not 
combining, 10 percent of the combined value thus attained.  

As indicated under 38 C.F.R. § 4.26(c), the bilateral factor 
is not applicable unless there is partial disability of 
compensable degree in each of 2 paired extremities, or paired 
skeletal muscles.  

Analysis

I.  Increased rating- right femoral head avascular necrosis 
with post-traumatic arthritis of the hip and leg shortening, 
from June 17, 1981, through August 4, 1991.

From June 17, 1981, through August 4, 1991, the veteran's 
service-connected right femoral head avascular necrosis with 
post-traumatic arthritis of the hip and leg shortening is 
rated at 20 percent disabling pursuant to Diagnostic Code 
5255-5250.  

Under Diagnostic Code 5255, a 20 percent rating is warranted 
for femur impairment, malunion, with moderate knee or hip 
disability.  A 30 percent evaluation is warranted for 
malunion of the femur with marked knee or hip disability.  

The Board notes that there are no available medical records 
during the rating period in question.  However, service 
medical records are available which reflect the veteran's 
disability picture.  Indeed, such evidence reveals a 
disability picture consistent with the 20 percent evaluation 
currently assigned.  Such records are not found to reveal 
marked knee or hip disability such as to warrant the next-
higher 30 percent evaluation under Diagnostic Code 5255.  In 
reaching this conclusion, the Board acknowledges consistent 
complaints of right hip pain as demonstrated in the service 
medical records.  Indeed, a March 1980 physical profile 
record restricted the veteran from running over one-half 
mile.  He was also restricted from performing deep knee bends 
or pelvic thrusts.  Swimming was encouraged.  However, 
despite such complaints and limitations, he was deemed 
medically qualified for duty within assignment limitations.  
Moreover, a March 1980 treatment record revealed right hip 
flexion to 95 degrees, with abduction to 10 degrees and 
rotation to 20 degrees.
A subsequent May 1980 service medical record revealed full 
range of motion in the right hip.  Thus, the evidence as a 
whole shows a disability picture commensurate with the 
currently assigned 20 percent rating, 5255, for moderate knee 
or hip disability throughout the rating period in question.  

The Board has also considered whether any alternate Code 
sections entitle the veteran to an increased evaluation 
during the rating period in question.  In this regard, the 
Board calls attention to Diagnostic Code 5252, for limitation 
of thigh flexion.  Under that Code section, a 30 percent 
evaluation applies where the evidence shows thigh flexion is 
limited to 20 degrees or worse.  However, such has not been 
demonstrated here.  To the contrary, a March 1980 treatment 
record revealed right hip flexion to 95 degrees, and a May 
1980 service medical record revealed full range of motion in 
the right hip.  Therefore, even when considering additional 
functional limitation due to factors such as pain and 
weakness, as instructed by DeLuca and 38 C.F.R. §§ 4.40, 
4.45, the veteran's disability picture is not most nearly 
approximated by the next-higher 30 percent rating under 
Diagnostic Code 5252.  

Finally, the Board has considered whether any other 
Diagnostic Codes pertain to the veteran's claim.  In this 
vein, Diagnostic Code 5250 provides a 60 percent rating for 
hip ankylosis, favorable, in flexion at an angle between 20 
and 40 degrees, with slight adduction or abduction.  However, 
such has not been demonstrated here, nor do the objective 
findings reflect such additional limitation due to pain and 
weakness so as to allow for a finding that the veteran's 
disability picture is most closely reflected by the 60 
percent evaluation.  There is also no finding of flail joint 
to justify a rating under Diagnostic Code 5254.  There are no 
other relevant Code sections.  

In conclusion, the 20 percent evaluation currently assigned 
from June 17, 1981, through August 4, 1991, for right femoral 
head avascular necrosis with post-traumatic arthritis of the 
hip and leg shortening is appropriate and there is no basis 
for a higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that, for the period 
in question, the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2005) is not warranted.

II.  Increased rating- right femoral head avascular necrosis 
with post-traumatic arthritis of the hip and leg shortening 
from August 5, 1991, through June 3, 1993.  

From August 5, 1991, through June 3, 1993, the veteran's 
service-connected right femoral head avascular necrosis with 
post-traumatic arthritis of the hip and leg shortening is 
rated at 30 percent disabling pursuant to Diagnostic Code 
5255-5250.  

Under Diagnostic Code 5255, a 30 percent rating is warranted 
for femur impairment, malunion, with marked knee or hip 
disability.  A 60 percent evaluation is warranted for 
fracture of the shaft or anatomical neck of the femur, with 
nonunion, without loose motion, weightbearing preserved with 
the aid of a brace.  Code section 5255 also provides a 60 
percent evaluation for a fracture of the surgical neck of the 
femur, with false joint.  

The treatment records for the rating period in question 
reflect complaints of burning pain in the right hip for which 
the veteran was taking salsalate.  A January 1992 letter 
written by M. J. L., M. D., noted that the veteran had a 
marked leg length discrepancy, walked with an antalgic gait 
and had quadriceps weakness and atrophy on the right.  He had 
flexion to 45 degrees and virtually no rotation of the hip.  
The veteran was unable to stand for long periods of time and 
could not walk without pain.  He further had trouble climbing 
and descending stairs and ladders.  He was also having 
increasing difficulty getting out of bed and could no longer 
tie his own shoes.    

An August 1992 VA record revealed right hip flexion to 80 
degrees, with extension to 0 degrees.  He had abduction to 10 
degrees and adduction to minus 5 degrees.  External rotation 
was from 5 to 10 degrees.  The veteran's motor strength was 
5/5 throughout, though the right side was slightly weak.  X-
rays taken at that time showed severe degenerative joint 
disease and joint space narrowing with osteophytes.  A 
subsequent December 1992 VA clinical record indicated that a 
lift was to be ordered for the veteran's shoes.  A May 1993 
report showed limitation of rotation, flexion and extension, 
though this was not expressed in degrees.  A June 1993 VA 
record revealed that the veteran walked with a cane due to 
his right hip disability.  At that time, the veteran had 
right hip rotation to 0 degrees.  Abduction was to 20 
degrees.  

The overall evidence as described above fails to reflect 
that, during the rating period in question, the veteran's 
disability picture is most nearly approximated by the next-
higher 60 percent evaluation under Diagnostic Code 5255.  
Indeed, the medical evidence simply does not contain findings 
consistent with a fracture of the shaft or anatomical neck of 
the femur, with nonunion, or of the surgical neck of the 
femur, with false joint, even when considering additional 
functional limitation associated with the veteran's right 
femoral head avascular necrosis with post-traumatic arthritis 
of the hip and leg shortening.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Indeed, the Board does acknowledge that the veteran's right 
hip disability limited activities such as standing, walking 
and climbing stairs.  However, such limitation has already 
been contemplated in the assignment of a 30 percent 
evaluation for marked hip disability during the period in 
question.  

The Board has also considered whether any alternate Code 
sections entitle the veteran to an increased evaluation 
during the rating period in question.  In this regard, the 
Board calls attention to Diagnostic Code 5252, for limitation 
of thigh flexion.  Under that Code section, a 40 percent 
evaluation applies where the evidence shows thigh flexion is 
limited to 10 degrees or worse.  However, such has not been 
demonstrated here.  To the contrary, an August 1992 VA 
treatment report shows right hip flexion to 80 degrees.  An 
earlier January 1992 letter from DR. M. J. L. showed right 
hip flexion to 45 degrees.  No other clinical records reflect 
flexion limited to 10 degrees or worse.  Therefore, even when 
considering additional functional limitation due to factors 
such as pain and weakness, as instructed by DeLuca and 
38 C.F.R. §§ 4.40, 4.45, the veteran's disability picture is 
not most nearly approximated by the next-higher 40 percent 
rating under Diagnostic Code 5252.  

Finally, the Board has considered whether any other 
Diagnostic Codes pertain to the veteran's claim.  In this 
vein, it is noted that Diagnostic Code 5250 provides a 60 
percent rating for hip ankylosis, favorable, in flexion at an 
angle between 20 and 40 degrees, with slight adduction or 
abduction.  However, such has not been demonstrated here.  To 
the contrary, a June 1993 VA record shows right hip abduction 
to 25 degrees, which is more than "slight."  In reaching 
this determination, the Board has relied on 38 C.F.R. 
§ 4.71a, Plate II, reflecting that full hip abduction is from 
0 to 45 degrees.  Therefore, the veteran's disability picture 
is not found to most nearly approximate a higher rating under 
Diagnostic Code 5250, even when contemplating additional 
functional limitation associated with the veteran's right 
femoral head avascular necrosis with post-traumatic arthritis 
of the hip and leg shortening.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
There is also no finding of flail joint to justify a rating 
under Diagnostic Code 5254.  There are no other relevant Code 
sections.  

In conclusion, the 30 percent evaluation currently assigned 
from August 5, 1991, through June 3, 1993, for right femoral 
head avascular necrosis with post-traumatic arthritis of the 
hip and leg shortening is appropriate and there is no basis 
for a higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that, for the period 
in question, the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2005) is not warranted.



III.  Increased rating- right femoral head avascular necrosis 
with post-traumatic arthritis of the hip and leg shortening 
from June 4, 1993, through December 7, 1995.  

From June 4, 1993, through December 7, 1995, the veteran's 
service-connected right femoral head avascular necrosis with 
post-traumatic arthritis of the hip and leg shortening is 
rated at 60 percent disabling pursuant to Diagnostic Code 
5255-5250.  

Under Diagnostic Code 5255, a 60 percent evaluation is 
warranted for fracture of the shaft or anatomical neck of the 
femur, with nonunion, without loose motion, weightbearing 
preserved with the aid of a brace.  Code section 5255 also 
provides a 60 percent evaluation for a fracture of the 
surgical neck of the femur, with false joint.  Moreover, 
where the evidence demonstrates fracture of the shaft or 
anatomical neck of the femur with loose motion (spiral or 
oblique fracture), an 80 percent rating is for application.  

The claims file contains very little objective evidence 
during the rating period in question.  Thus, the evaluation 
of the veteran's right femoral head avascular necrosis with 
post-traumatic arthritis of the hip and leg shortening is 
based largely on the clinical findings leading up to the 
rating period.  Such findings have already been set forth and 
need not be repeated here.  The Board does note that one VA 
record from June 1993 is available, and such document reveals 
complaints of constant pain.  Objectively, right hip rotation 
was to 0 degrees.  Abduction was to 20 degrees.  

The overall evidence, including the 1992 findings described 
earlier, do not demonstrate that the veteran's disability 
picture is most nearly approximated by the next-higher 80 
percent evaluation under Diagnostic Code 5255 during the 
rating period in question.  Indeed, the medical evidence 
simply does not contain findings consistent with fracture of 
the shaft or anatomical neck of the femur with loose motion, 
even when considering additional functional limitation 
associated with the veteran's right femoral head avascular 
necrosis with post-traumatic arthritis of the hip and leg 
shortening.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Indeed, the Board 
does acknowledge that the veteran's right hip disability 
limited activities such as standing, walking and climbing 
stairs.  The Board further acknowledges the veteran's 
complaints of constant pain.  However, such pain and 
limitation has already been contemplated in the assignment of 
a 60 percent evaluation during the period in question.  

The Board has also considered whether any alternate Code 
sections entitle the veteran to an increased evaluation 
during the rating period in question.  In this regard, the 
Board calls attention to Diagnostic Code 5250.  That Code 
section provides a 70 percent evaluation for intermediate 
ankylosis of the hip.  However, such has not been 
demonstrated here.  Therefore, the veteran's disability 
picture is not found to most nearly approximate the next-
higher 70 percent rating under Diagnostic Code 5250, even 
when contemplating additional functional limitation 
associated with the veteran's right femoral head avascular 
necrosis with post-traumatic arthritis of the hip and leg 
shortening.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  There is also no 
finding of flail joint to justify a rating under Diagnostic 
Code 5254.  There are no other relevant Code sections.  

In conclusion, the 60 percent evaluation currently assigned 
from June 4, 1993, through December 7, 1995, for right 
femoral head avascular necrosis with post-traumatic arthritis 
of the hip and leg shortening is appropriate and there is no 
basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that, for the period 
in question, the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2005) is not warranted.



IV.  Increased rating- right femoral head avascular necrosis 
with post-traumatic arthritis of the hip and leg shortening 
from December 8, 1995.

From December 8, 1995, the veteran's service-connected right 
femoral head avascular necrosis with post-traumatic arthritis 
of the hip and leg shortening is rated at 70 percent 
disabling pursuant to Diagnostic Code 5255-5250.  

Under Diagnostic Code 5250, a 70 percent evaluation is 
warranted for intermediate hip ankylosis.  A 90 percent 
evaluation is warranted for extremely unfavorable hip 
anklyosis, necessitating crutches, with the foot not reaching 
the ground.  

The Board has reviewed the relevant medical records for the 
rating period in question and finds that assignment of the 
next-higher 90 percent evaluation under Diagnostic Code 5250 
is not justified.  Indeed, such evidence does not indicate 
that the veteran's service-connected right hip disability 
requires the use of crutches.  As indicated in a January 1997 
letter written by H. A. F., M.D., the veteran did have a 
severely antalgic gait and a lack of mobility.  Moreover, a 
VA examination report dated in October 2004 revealed that the 
veteran used a cane at all times.  However, no competent 
evidence reflects the use of crutches.  Furthermore, while a 
VA examination in August 2002 revealed that the veteran's 
right leg measured 37 inches, compared to 38.5 for the left 
leg, there is no showing that the right foot could not reach 
the ground.  

In finding that the next-higher 90 percent evaluation 
pursuant to Diagnostic Code 5250 is not warranted here, the 
Board acknowledges the limitations imposed on the veteran by 
his service-connected right hip disability.  Again, Dr. H. A. 
F.'s January 1997 letter revealed a severely antalgic gait, 
with progressive severe pain and a lack of mobility.  
Moreover, several letters written by VA doctors throughout 
1998 reveal that the veteran was frequently forced to miss 
work due to exacerbations of his right hip disability.  A May 
2004 letter written by a VA physician noted that the veteran 
had a severe gait disturbance due to his right femoral head 
avascular necrosis with post-traumatic arthritis of the hip 
and leg shortening.  Additionally, 
upon VA examination in October 2004, the veteran stated that 
he was in constant pain and had difficulty arising from a 
seated position.  He was unable to climb stairs and used a 
cane at all times.  Objective examination at that time 
revealed a significant antalgic gait.  It was further 
revealed that he could not rise on his heels or his toes.  
His ankylosis was severe and he had 0 degrees of abduction 
and rotation.  

It is determined that the above findings have already been 
taken into account in the assignment of the current 70 
percent evaluation effective December 8, 1995.  Indeed, the 
objective evidence, when viewed as a whole, does not 
demonstrate a disability picture more nearly approximating 
the next-higher 90 percent evaluation, 
even when considering additional functional limitation 
associated with the veteran's right femoral head avascular 
necrosis with post-traumatic arthritis of the hip and leg 
shortening.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Indeed, upon VA 
examination in October 2004, the veteran was able to flex the 
hip and there was no additional limitation due to weakness, 
fatigability, incoordination or flare-ups.  

The Board has also considered whether any alternate Code 
sections entitle the veteran to an increased evaluation 
during the rating period in question.  In this vein, 
Diagnostic Code provides an 80 percent rating for fracture of 
the shaft or anatomical neck of the femur, with nonunion and 
loose motion.  However, this has not been demonstrated in the 
record.  Therefore, the veteran's disability picture is not 
found to most nearly approximate the next-higher 80 percent 
rating under Diagnostic Code 5252, even when contemplating 
additional functional limitation associated with the 
veteran's right femoral head avascular necrosis with post-
traumatic arthritis of the hip and leg shortening.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  There is also no finding of flail joint to 
justify a rating under Diagnostic Code 5254.  There are no 
other relevant Code sections.  

In conclusion, the 70 percent evaluation currently assigned 
from December 8, 1995 for right femoral head avascular 
necrosis with post-traumatic arthritis of the hip and leg 
shortening is appropriate and there is no basis for a higher 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, despite VA doctor's notes indicating that the 
veteran missed some time at work throughout 1998 due to his 
service-connected right hip disability, the evidence does not 
reflect that, for the period in question, such disability 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

V.  Whether the bilateral factor was appropriately considered 
in the November 1998, March 1999 and July 1999 rating 
decisions.

The veteran contends that rating decisions issued in November 
1998, March 1999 and July 1999 failed to appropriately apply 
the bilateral factor.  A review of the record reveals that an 
appeal has been perfected as to the November 1998 decision, 
providing the Board with jurisdiction over this matter.

At the time of the November 1998 rating decision, the veteran 
was service-connected for the following disabilities: end 
stage avascular necrosis of the femoral head with post-
traumatic arthritis of the hip and shortening of the right 
leg (rated at 70 percent from December 8, 1995); post-
traumatic degenerative joint disease of the lumbar spine 
(rated at 40 percent from December 8, 1995); chondromalacia 
patella of the right knee (rated at 10 percent from December 
8, 1995); chondromalacia patella of the left knee (rated at 
10 percent from December 8, 1995); post-traumatic 
osteoarthritis of the left hip (rated at 10 percent from 
December 8, 1995); osteoarthritis of the right ankle (rated 
as 10 percent from December 8, 1995); and, osteoarthritis of 
the left tibio/talar joint (rated as noncompensable from 
December 8, 1995).  

Again, the bilateral factor is set forth under 38 C.F.R. 
§ 4.26.  Essentially, that section holds that when a partial 
disability results from disease or injury of both arms, or of 
both legs, or of paired skeletal muscles, the ratings for the 
disabilities of the right and left sides will be combined as 
usual, and 10 percent of this value will be added (i.e., not 
combined) before proceeding with further combinations, or 
converting to degree of disability.  

It is undebatable that the bilateral factor must be applied 
to the veteran's right knee, left knee, right ankle and left 
tibio/talar joint disabilities.  Furthermore, because the 
veteran's right hip disability involves necrosis of the 
femoral head and right leg shortening, his hip ratings are to 
be considered disabilities of the lower extremities for 
purposes of applying the bilateral factor.  The lumbar spine 
disability does not directly involve the lower extremities 
and as such is not for consideration in applying the 
bilateral factor.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's "lower extremity" ratings of 70 percent (end 
stage avascular necrosis of the femoral head with post-
traumatic arthritis of the hip and shortening of the right 
leg), 10 percent (chondromalacia patella of the right knee), 
10 percent (chondromalacia patella of the left knee), 10 
percent (post-traumatic osteoarthritis of the left hip), 10 
percent (osteoarthritis of the right ankle), and 
noncompensable rating (left tibo/talor joint osteoarthritis), 
a combined evaluation of 82 is derived.  Then, per the 
bilateral factor, 10 percent of this amount is added on.  
Thus, the combined rating of all lower extremity disabilities 
at the time of the November 1998 rating decision was 90 
percent.  Next, this 90 percent rating is further combined 
with the remaining disabilities, as illustrated below.  

Based on the above, the veteran's 90 percent rating (for all 
lower extremity disabilities) is combined with his 40 percent 
rating for the lumbar spine.  In this manner, a combined 
evaluation of 94 is derived.  Moreover, as set forth under 
38 C.F.R. § 4.25(a), such combined total must be converted to 
the nearest number divisible by 10, adjusting upward for 
values ending in 5.  Therefore, the veteran's combined 94 
percent evaluation is converted to 90 percent.   This number 
is in agreement with the rating percentage indicated on the 
RO's November 1998 notice of rating decision.  Thus, the 
Board can conclude that the November 1998 rating action was 
predicated on proper usage of the bilateral factor.  

The veteran has further contended that the bilateral factor 
was misapplied in March 1999 and July 1999 rating actions.  
The former determinations awarded a 10 percent rating for end 
stage avascular necrosis of the femoral head with post-
traumatic arthritis of the hip and shortening of the right 
leg from June 17, 1981, through August 4, 1991.  The latter 
increased the award from 10 percent to 20 percent disabling, 
again from June 17, 1981, through August 4, 1991.  However, 
such awards have no effect on the veteran's current combined 
rating.  In fact, prior to December 8, 1995, there are no 
paired disabilities of the lower extremities.  Thus, the 
bilateral factor is not for application as to any awards 
effective prior to that date.  Thus, the veteran's assertions 
that the bilateral factor was incorrectly applied in March 
1999 and July 1999 must fail. 

In conclusion, the RO appropriately applied the bilateral 
factor in a November 1998 rating action.  Subsequent rating 
decisions in March 1999 and July 1999 involved rating 
increases for the time periods in which the veteran was not 
service-connected for paired disabilities of the lower 
extremities.  As a result, the bilateral factor does not 
apply to those decisions.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

An initial evaluation in excess of 20 percent from June 17, 
1981, through August 4, 1991, for right femoral head 
avascular necrosis with post-traumatic arthritis of the hip 
and leg shortening is denied.

An initial evaluation in excess of 30 percent from August 5, 
1991, through June 3, 1993, for right femoral head avascular 
necrosis with post-traumatic arthritis of the hip and leg 
shortening is denied.

An initial evaluation in excess of 60 percent from June 4, 
1993, through December 7, 1995, for right femoral head 
avascular necrosis with post-traumatic arthritis of the hip 
and leg shortening is denied.

An initial evaluation in excess of 70 percent from December 
8, 1995, for right femoral head avascular necrosis with post-
traumatic arthritis of the hip and leg shortening is denied.

As the bilateral factor was appropriately considered in the 
RO's November 1998, March 1999 and July 1999 rating 
decisions, the appeal is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


